        Case 3:19-cv-00067-MEM Document 6 Filed 01/18/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 EDWARD THOMAS KENNEDY,                        )   CIVIL ACTION NO. 3:19-cv-0067
            Plaintiff                          )
                                               )   (MANNION, D.J.)
       v.                                      )
                                               )   (ARBUCKLE, M.J.)
 MARIA CASEY, et al.                           )
               Defendants                      )
                                        ORDER

      On January 11, 2019, Plaintiff lodged a complaint (Doc. 1) and filed a Motion

for Leave to Proceed in Forma Pauperis (Doc. 2). Along with the complaint and

motion, the plaintiff filed a Motion for Authorization to File Electronically (Doc. 3).

In the Motion to File Electronically, Plaintiff states “he has independently reviewed

all of the tutorials and related topics on the Court’s website and has a PACER

account”. This motion will be DENIED as unnecessary. The process of ECF

registration does not require a court order.

      IT IS ORDERED THAT:

             1. Plaintiff shall complete an ECF Registration Form and email the
                completed form to “ ecfreg@pamd.uscourts.gov.

             2. The Clerk’s office is directed to include the ECF Registration form
                with this order.


Date: January 18, 2019                                 BY THE COURT

                                                       s/William I. Arbuckle
                                                       William I. Arbuckle
                                                       U. S. Magistrate Judge
                                         Page 1 of 1
